Citation Nr: 0414566	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-28 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
November 1986 and from June 1989 to August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action.  A 
statement received from the veteran in May 2002 is construed 
as a notice of disagreement.  A statement of the case was 
issued in August 2003, and the veteran perfected his appeal 
in September 2003.  

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for a genitourinary 
disorder, namely non-specific urethritis and prostatitis, 
which he contends was incurred while on active duty.  In his 
July 2001 claim, he asserts that his disability began five 
months after reporting to his first ship, and is the result 
of serving in the engine room and working long hours lifting 
heavy equipment in hot conditions.  

The current record does not include the service medical 
records from the veteran's first period of service.  These 
should be obtained.  

Records from the veteran's second period of service reflect 
an assessment of prostatitis in 1989.  Post-service medical 
records associated with the claims folder include those on 
which relevant complaints and findings are recorded, as well 
as the report of an examination conducted for VA purposes in 
October 2002.  The veteran's medical records were not 
available for the examiner to review prior to the 
examination.  The examiner noted that he did not have 
paperwork of any kind to review before examining the veteran.  
The diagnosis given was non-specific urethritis and 
prostatitis in the past, none apparent at this time; 
congenital hypospadias, stable; and history of kidney stones 
past, none recently.  An examination and opinion that is 
based on a more comprehensive record is needed prior to 
entering a final decision.  

Under the circumstances, these claims are remanded for the 
following:

1.  Ensure that all notice and development required 
by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. 
§ 3.159 has been accomplished.

2.  With any needed assistance from the veteran, 
ensure that all appropriate efforts to obtain or 
reconstruct missing service medical records for the 
veteran's period of service from August 1978 to 
November 1986 are made.

3.  In addition, schedule the veteran for a VA 
examination to determine the nature and etiology of 
any genitourinary disability, to include chronic 
urethritis and prostatitis.  The claims folder 
should be made available to the examiner for review 
in conjunction with the examination, and the 
examiner should acknowledge such review in the 
examination report.  In any report provided, the 
examiner(s) should set forth any current genito-
urinary disability and offer an opinion as to 
whether any such disability is considered related 
to genito-urinary complaints or findings noted in 
service.  

4.  Thereafter, re-adjudicate the issue shown on 
the title page of this remand.  If the benefits 
sought on appeal remain denied, provide the veteran 
and his representative with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken, a 
summary of the relevant evidence (including all 
records associated with the claims file following 
the issuance of the statement of the case in August 
2003), and discussion of all pertinent legal 
authority.  Allow an appropriate period for 
response.  

No action is required of the veteran until he is further 
informed, and he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



